DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 2-17 are pending (claim set as filed on 02/05/2021).
	
Priority
	This application is a 371 of PCT/KR2017/007370 filed on 07/11/2017 which has foreign applications to KR 10-2016-0087474 and KR 10-2016-0087473 filed on 07/11/2016.

Claim Interpretation
Regarding claims 4-6’s functional limitations or functional language of “wherein the pharmaceutical composition has an [improvement or inhibition] effect”, the MPEP at 2112.01 states “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present”. In other words, since the prior art teaches the same Akkermansia muciniphila strain and the conditions set forth in the claims, then it should inherently have the same characteristics even if the reference is silent or does not mention to those features (see MPEP 2112.02(I): Process Claims).


Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cani (US 2015/0306152 A1). 
Cani’s general disclosure relates to the treatment of metabolic disorders, such as, for example, metabolic disorders related to overweight and obesity, such as, for example, Diabetes Mellitus or high cholesterol (see abstract & ¶ [0001]).
Regarding base claims 2, 7, and 9 pertaining to the treatment of a subject in need thereof, Cani teaches a composition comprising Akkermansia muciniphila or fragments thereof for treating a metabolic disorder in a subject in need thereof and also relates to the use of Akkermansia muciniphila for promoting weight loss in a subject in need thereof (see ¶ [0058]-[0061]). The composition, pharmaceutical composition, cosmetic composition or medicament is in the form of a food additive, drink additive, dietary supplement, nutritional product, medical food or nutraceutical composition (see ¶ [0104]-[0105]). 
Regarding claims 3-6 and 17 pertaining to degenerative brain diseases, Cani teaches said metabolic disorder is Diabetes mellitus, atherosclerosis, hypertension, cardiac pathology, stroke, non-alcoholic fatty liver disease, hyperglycemia, hepatic steatosis, dyslipidemia, dysfunction of the immune system associated with overweight and obesity, cardiovascular diseases, high cholesterol, elevated triglycerides, asthma, sleep apnea, osteoarthritis, neuro-degeneration, gallbladder disease, syndrome X, inflammatory and immune disorders, atherogenic dyslipidemia and cancer (see ¶ [0013], [0035]-[0040]). 
 claim 8 pertaining to the pharmaceutical additives or excipients, Cani teaches the pharmaceutical composition comprises an acceptable excipient which may include any and all solvents, dispersion media, coatings, isotonic and absorption delaying agents and the like (see ¶ [0057]). The composition, pharmaceutical composition, cosmetic composition or medicament further comprises excipients, diluent and/or carriers selected with regard to the intended route of administration (see ¶ [0103]-[0105]).

Claims 2-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutcliffe (WO 2016/070151 A1, published on 05/06/2016).
Cutcliffe’s general disclosure relates to methods, systems, compositions, and kits to address the need for microbiome-related treatment of health conditions and disease (see abstract & ¶ [0002]).
Regarding base claims 2, 7, 9-10, 13, and 16 pertaining to the treatment of a subject in need thereof, Cutcliffe teaches a method of treating a metabolic disorder in a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition comprising a population of isolated and purified microbe (see ¶ [0004]-[0005]). Cutcliffe teaches the pharmaceutical composition comprising a population of isolated and purified microbe, wherein at least one of said microbes comprises a microbe of Akkermansia muciniphilia (see ¶ [0007], [00467]). Cutcliffe discloses the microorganisms of the invention can be produced in any suitable medium for growth, some non-limiting examples include: RCM, GYT, BHI (i.e. mucin-free medium as per the specification) (see ¶ [00384]). The strains disclosed herein may be included in a food or beverage product, cosmetic, or nutritional supplement (see ¶ [00392]).
 claims 3-6, 11, 14, and 17 pertaining to degenerative brain diseases and/or metabolic disorders, Cutcliffe teaches the disorders include metabolic disorders such as obesity (associated with hypertension, high cholesterol, stroke), diabetes, or neurological disorders such as Parkinson’s disease (see ¶ [0065]-[0067], [0246], [0273]).
Regarding claims 8, 12, and 15 pertaining to the pharmaceutical additives or excipients, Cutcliffe teaches the composition can include pharmaceutically-acceptable carriers and excipients (including but not limited to buffers, carbohydrates, lipids, mannitol, proteins, polypeptides or amino acids such as glycine, antioxidants, bacteriostats, chelating agents, suspending agents, thickening agents and/or preservatives), metals (e.g., iron, calcium), salts, vitamins, minerals, water, oils including those of petroleum, animal, vegetable or synthetic origin, such as peanut oil, soybean oil, mineral oil, sesame oil and the like, saline solutions, aqueous dextrose and glycerol solutions, flavoring agents, coloring agents, and other acceptable additives, adjuvants, or binders, other pharmaceutically acceptable auxiliary substances as required to approximate physiological conditions, such as pH buffering agents, tonicity adjusting agents, emulsifying agents, wetting agents and the like (see ¶ [00416]-[00419]).

Examiner’s Response to Arguments
Applicant’s arguments filed on 02/05/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
(1) Cani: In response to Applicant’s argument that “Cani fails to disclose any therapeutic effects of treating or preventing degenerative brain diseases that result from the administration of Akkermansia muciniphila”, this argument is not persuasive because under the principles of inherency, since the active steps and manipulative conditions of the claims are taught or met by 
	(2) Cutliffe: In response to Applicant’s argument that “Although Cutliffe discloses an embodiment comprising administering "a microbe with at least about 85% sequence identity to a rRNA sequence of Akkermansia muciniphila," (id. at paragraph [0007]), the reference additionally discloses administration of over 50 other microbes”, this argument is not persuasive because the claim’s transitional phrase of “comprising” is inclusive or open-ended and does not 
In response to Applicant’s argument that “In fact, Cutliffe fails to disclose any therapeutic effect at all resulting from administration of Akkermansia muciniphila. Example 3, for instance, discloses the administration of WB0002 to increase weight loss at paragraph [00459]. WB0002 is a mixture comprising several different bacterial strains”, this argument is not persuasive because, as similarly discussed in the Cani response, under the principles of inherency, since the active steps and manipulative conditions of the claims are taught or met by the prior art, then the claim’s intended resultant effects should also be natural features of the prior art or vice versa (MPEP 2112.02: Process claims). In other words, it should inherently have the same characteristics even if the reference is silent or does not mention to those features. Moreover, it is noted that Cutliffe also defines treatment to mean preventing (see ¶ [00184). 
In response to Applicant’s argument that “What is missing from Cutliffe is any teaching or suggestion that a degenerative brain disease may be treated by administration of a strain of Akkermansia muciniphila, as recited, for example, in instant claim 2”, this argument is not persuasive because, as similarly discussed in the Cani response, the claims are to be given the broadest reasonable interpretation and thus, in one scope, the instant claims recite the prevention of degenerative brain diseases which means the subject does not have the condition, disease, or disorder yet. Therefore, Applicant’s argument pertains to a narrower scope than what the claimed invention broadly encompasses. Accordingly, the prior art reference of Cutliffe anticipates the claimed invention.


Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653